Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the safety belt includes a common belt strap layer; however in light of the specification, the safety belt does not appear to comprise a strap layer in addition to the first and second belt strap layers and the belt interior layer. Therefore, it is unclear what the recitation “common belt strap layer” is meant to define.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burczyk (DE 102016014809).
Claim 10- Burczyk discloses a safety belt for a vehicle, comprising: 
a belt strap (1) which has a first belt strap layer (1.1), a second belt strap layer (1.2), and a belt interior (2) disposed between the first belt strap layer and the second belt strap layer (fig. 1); 
wherein in a worn state of the belt strap as worn by a vehicle occupant, the first belt strap layer faces towards the vehicle occupant and the second belt strap layer faces away from the vehicle occupant (fig. 1 shows that the first and second strap layers 1.1, 1.2 are outer layers of the belt strap, wherein one of the strap layers would necessarily face an occupant and the other of the strap layers would necessarily face away from the occupant); and 
a heating element disposed in the belt interior (2) and adjacent to the first belt strap layer (with reference to the translation of the Written Opinion of the ISR filed 11-25-2019, Burczyk discloses the belt interior 2 is a middle layer configured to include a heating element in the figure and ¶ 17 & 27).


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN 106043209).

a belt strap (1) which has a first belt strap layer (11), a second belt strap layer (12), and a belt interior (2) disposed between the first belt strap layer and the second belt strap layer (fig. 2); 
wherein in a worn state of the belt strap as worn by a vehicle occupant, the first belt strap layer faces towards the vehicle occupant and the second belt strap layer faces away from the vehicle occupant (fig. 2 shows that the first and second strap layers 11, 12 are outer layers of the belt strap, wherein one of the strap layers would necessarily face an occupant and the other of the strap layers would necessarily face away from the occupant); and 
a heating element (3) disposed in the belt interior (2) and adjacent to the first belt strap layer (fig. 2 shows the heating element 3 is a middle layer that is adjacent to both first and second belt strap layers).

Claim 11- Sun discloses the safety belt according to claim 10, wherein the heating element (3) is a heating strand (heating wire) or a heating film (see the last page of the translated description).  
Claim 12- Sun discloses the safety belt according to claim 10, wherein the heating element (3) is woven into the first belt strap layer, via the belt interior (2) (with reference to the Summary and the Detailed sections of the translated description, the belt layers are described as being stitched, wherein the heating element is coated onto the belt interior).  

Claim 14- Sun discloses the safety belt according to claim 10, wherein the belt strap (1) is a tube (fig. 2) having the first belt strap layer (11) and the second belt strap layer (12) disposed in a region of the belt interior (2, 5)Page 3 of 6Application No. To be determinedAttorney Docket No. 095309.PC823US and a common belt strap layer disposed in a respective edge region of the first belt strap layer and the second belt strap layer (the edges of the first and second belt strap layers are sewn together and thereby form a common edge layer).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kokeguchi (US 6082763).
Claim 15- Sun teaches the safety belt according to claim 10, wherein the belt interior (2) includes a heat conducting layer (5) that uniformly transfers the heat to the 
The difference between Sun and the instant claim is Sun does not teach wherein the belt strap has an air bag which is disposed between the first belt strap layer and the second belt strap layer and which is supplyable with a gas and wherein the heating element is disposed between the airbag and the first belt strap layer.
Kokeguchi teaches a safety belt comprising a belt strap (2B) having a first belt strap layer (12) and a second belt strap layer (12), and an air bag (10) which is disposed between the first belt strap layer and the second belt strap layer (fig. 4a- 4d) and which is supplyable with a gas (col. 1, ¶ 1); wherein the air bag provides an additional safety function to the safety belt. 
Based on these teachings, positioning the airbag layer between the belt strap layer and the belt interior surface that both face away from the occupant is determined to involve only routine skill in the art, since one of ordinary skill would obviously arrange the belt elements in the claimed configuration in order to provide heating and airbag features that function properly without interfering with each other.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety belt of Sun with an airbag, as taught by D2, in order to provide an additional safety function to the 

Claim 16- Sun and Kokeguchi teach the safety belt according to claim 15, and Kokeguchi further teaches: 
wherein the belt strap would have widened portions in a region of the belt interior (Kokeguchi shows in fig. 1(a)- 2(a) that the belt strap 2B is a wider portion compared to belt strap end portion 2a), 
wherein the belt strap is folded in the region (Kokeguchi shows in fig. 4(a) -4(b) that the belt strap 2B is a tube folded and joined at its edges 12a along the belt interior), and 
wherein one of the widened portions forms a support element for the heating element (Kokeguchi teaches that the air bag 10 is supported by the edges 12a, col. 3: 37-41 & 56-63, such that the modified belt strap would include the belt interior 2 of Sun carrying the air bag and the heating element being supported by the belt strap edges).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Muramatsu (JP 2008037326).
Sun teaches the safety belt according to claim 10, wherein a heat output of the heating element (3) is controlled by a power supply component (4) and a power supply 
 Muramatsu teaches a safety belt comprising a belt strap having a heating element, wherein a heat output of the heating element is adjustable (see translated description ¶ 17, 28). Providing adjustability to the heat output of a heating element is well-known in the art for allowing a user of the heating element to select their preferred heat level thereby achieving their desired level of comfort. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety belt of Sun with heat output adjustability, as taught by Muramatsu, in order to provide a user-preference operation of the safety belt’s heating feature.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636